Alexander, C.J.
¶26 (concurring/dissenting) — Although I concur with the majority’s holding that the trial court erred in awarding attorney fees to Tillicum Beach, Inc., against Safe Harbor Family Preservation Trust, and did not err in reducing Safe Harbor’s attorney fee award against Fred and Faith Noble, I disagree with its decision to remand to the trial court so that Tillicum can pursue a claim for attorney fees against the Nobles. As the majority acknowledges in footnote 4 of its opinion, that issue was not addressed in Tillicum’s “briefing to this court.” Majority at 16 n.4. We should not, in my judgment, go beyond the scope of the issues we agreed to review.
Fairhurst, J., concurs with Alexander, C.J.